Citation Nr: 0737688	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Evaluation of degenerative disc disease of the 
lumbosacral spine, rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to July 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In the June 2004 rating decision, the RO also denied the 
veteran's claims of entitlement to service connection for 
residuals of ankle injuries and joint pains.  In June 2005, 
the veteran submitted a notice of disagreement with respect 
to these two issues.  However, on her July 2005 substantive 
appeal (VA Form 9), the veteran specifically only appealed 
the issues set forth above.  Therefore, the Board finds that 
the issues of entitlement to service connection for residuals 
of ankle injuries and joint pains are not before us at this 
time.


FINDINGS OF FACT

1.  A bilateral knee disorder was not manifest during service 
or within a year after discharge, and is not related to the 
veteran's active service.

2.  Degenerative disc disease of the lumbosacral spine is 
manifested by complaints of daily pain, limited range of 
motion and no evidence of ankylosis, physician-prescribed bed 
rest or incapacitating episodes, or any neurological 
diagnoses.

3.  A bilateral knee disability is unrelated to a service-
connected disease or injury.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative disc disease of the lumbosacral spine, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.10, 4.25(b), 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5292 (2003), 4.71a, Diagnostic Code 
5235-5243 (2007).

3.  A bilateral knee disability is not proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in July 
2003, after the enactment of the VCAA.

A letter dated in August 2003 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support her claims.  She was informed that she was required 
to provide sufficient information to allow VA to obtain 
records.  She was asked to identify any VA or private medical 
treatment.  The various types of evidence that might support 
her claims were listed.  The letter outlined VA's 
responsibilities with respect to obtaining evidence on the 
veteran's behalf.  The veteran was informed specifically that 
to substantiate her claim for an increased rating, she needed 
to submit evidence that showed her back disability had 
worsened.  She was also informed that to warrant service 
connection, the evidence needed to show that she had a 
current disability, which was related to some incident in 
service.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran received such notification in May 2007.

The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor her representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Knees

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active service, and arthritis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The veteran's service medical records are negative for any 
complaints related to her knees.  Upon separation, the 
veteran's lower extremities were normal.

The earliest post-service medical evidence associated with 
the claims file regarding the veteran's knees is a May 2001 
VA outpatient record and x-ray report.  The clinical record 
shows the veteran complained of chronic right knee pain for 
ten months.  The subsequent x-ray report indicated the 
veteran had a normal right knee.

An August 2001 VA outpatient record shows an assessment of 
right knee pain, secondary to degenerative joint disease.

Private treatment records dated from September 2001 to June 
2003 show the veteran complained of right and left knee pain.

VA outpatient treatment records dated from February 2002 to 
November 2004 show the veteran complained of lower extremity 
pain.  In February 2002, she complained that her right knee 
gave way.  In September 2002, the veteran reported that she 
currently suffered from pain in her right knee that was not 
related to her back pain.  It was longstanding but recently 
exacerbated.  The July 2003 record shows the veteran twisted 
her left knee one month ago.  Recent x-rays showed mild 
degenerative joint disease of the medical compartment of the 
left knee.  The diagnosis was osteoarthritis of the left 
knee, likely bilateral.  The November 2004 MRI report 
revealed small knee joint effusion of the left knee.  
Otherwise, it was normal.

January and April 2005 private treatment records show the 
veteran complained of bilateral knee pain.  She denied a 
history of trauma.  She began experiencing cracking and 
popping in her knees in May 2003.  Since then, she had 
significant pain.  MRI reports of the knees were within 
normal limits.  The assessment was bilateral knee pain, left 
greater than right, most likely secondary to acute 
inflammation.

In September 2005, the veteran underwent VA examination.  She 
reported a four-year history of knee pain.  She complained of 
pain, stiffness, and swelling.  On examination, the veteran 
had an antalgic gait.  The examiner commented that the 
unsteadiness the veteran experienced was due to severe 
exogenous obesity.  There was no specific instability of the 
bilateral knees.  The diagnosis was bilateral knees with 
patellofemoral syndrome, with minimal degenerative joint 
disease.

After reviewing the record, the Board concludes that service 
connection is not warranted for the veteran's claimed 
bilateral knee disorder.  There is no record of treatment or 
complaints regarding the veteran's knees in her service 
medical records.  In addition, the veteran has not reported 
that she injured her knees in service.  Instead, she has 
contended that her knees are due to her service-connected 
back disability.

In addition, while there is evidence of a diagnosis of a 
current bilateral knee disability, there is no competent 
opinion contained in the record that relates these diagnoses 
to the veteran's active service.  Finally, while the veteran 
has been diagnosed with degenerative joint disease of both 
knees, the evidence of record does not show this diagnosis 
until 2001, fifteen years after her separation from service 
and not within the one-year limit for presumptive service 
connection.

In regard to her assertion of a relationship between her knee 
disability and her service-connected back, there is no 
competent evidence linking any degree of knee disability to 
the back.  Although it was reported that there was an 
antalgic gait due to lumbosacral strain, it was less likely 
than not that bilateral knee pain was due to low back pain.  
At this time, there is no competent evidence linking any 
degree of knee disability to service-connected disease or 
injury.

Consequently, as the evidence preponderates against the claim 
of entitlement to service connection for a bilateral knee 
disorder, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




Spine Disability

The veteran is currently rated 40 percent disabling for her 
degenerative disc disease of the lumbosacral spine.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran filed her claim for an increased rating in July 
2003.  The criteria for evaluating diseases or injuries of 
the spine were amended in September 2003.  In VAOPGCPREC 3-
2000 (April 2003), VA's General Counsel held that when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
effective date of a liberalizing law or VA issue is no 
earlier than the effective date of the change.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006).

The Board notes that since the veteran filed her claim in 
July 2003, the previous version of the criteria used to rate 
intervertebral disc syndrome, which were applicable prior to 
September 2002, are not for application.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Prior to September 2003, the maximum rating applicable to 
limitation of motion of the lumbar spine or to lumbosacral 
strain is 40 percent, which is the rating already assigned to 
the veteran's disability.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2003).

Prior to September 2003, the only Diagnostic Codes that 
provide for a disability rating in excess of 40 percent are 
those for residuals of fracture of the vertebra and complete 
bony fixation of the spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286 (2003).

As of September 2003, the relevant criteria are as follows, 
in part:

Unfavorable ankylosis of the entire thoracolumbar spine - 50 
percent disabling.

Forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar spine 
- 40 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).

Additionally, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation.  The criteria are as follows, in part:

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
- 40 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  For purposes 
of evaluations under 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id. at Note (1).  "Chronic 
orthopedic and neurologic manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

The evidence associated with the claims file includes a 
September 2002 VA outpatient record showing the veteran 
complained of back pain.  The assessment was lumbago with 
radiculopathy down both lower extremities, sacroiliac joint 
arthralgia, facet joint arthralgia, and degenerative joint 
disease.

In September 2003, the veteran underwent VA examination.  She 
reported stiffness and dull pain that radiated down her left 
leg.  She did not report any periods of flare up or 
associated symptoms, including numbness, weakness, or bladder 
complaints.  She indicated that she sat at a desk when she 
worked and at times propped her legs up to ease the pain.  
She has missed work.  At home, her husband did most of the 
work.  Prolonged standing, walking, and sitting were 
difficult.  She could wash dishes using a stool but needed to 
rest afterwards.  Her husband helped her get dressed.  She 
participated in no recreational activities, and she could not 
sit more than thirty minutes without moving.

On examination, the veteran had a normal slow gait with a 
cane.  Flexion was to 20 degrees, extension was to 20 
degrees, lateral flexion was to 25 degrees on the left and 10 
degrees on the right, and rotation was to 15 degrees on the 
left and right.  The veteran stated that range of motion was 
painful at those degrees.  Range of motion was additionally 
limited by pain.  There was no objective evidence of painful 
motion, and there was tenderness.  There was no ankylosis.  
On neurological examination, sensation was intact in the 
feet.  On motor examination, there was normal strength and 
tone with no atrophy.  Deep tendon reflexes were +2 
throughout.  Straight leg raising was positive.  The veteran 
reported no known vertebral fractures.

When asked to report on intervertebral disc syndrome, 
regarding spinal segments, the examiner replied, "none."  
When asked to conduct a neurologic history, the examiner 
replied, "none."  The veteran reported that she has no loss 
of work days.  Nor has she been prescribed bed rest by a 
physician.  Following a conducted MRI, the diagnosis was 
degenerative disc disease of the lumbosacral spine, residuals 
of an injury.

In August 2005 written statements, the veteran's children and 
husband indicated that the veteran was in constant pain due 
to her back and needed daily pain medication.

In an August 2005 written statement, the veteran's supervisor 
indicated that her attendance record is very good.  Based on 
observation, she was in constant pain all day and had to rely 
on pain medication to get through a workday.  This caused 
drowsiness.  On occasions, she received injections.  During 
periods of mandatory overtime, the veteran used a cane and 
wheelchair to do her job, which required constant bending and 
prolonged standing.  The veteran took no vacation between 
June 2004 and July 2005 because all of her leave hours were 
used to cover medical appointments due to her pain.

In September 2005, the veteran underwent VA examination.  She 
complained of chronic sharp pain that radiated to her foot.  
She sometimes had tingling and numbness as well.  Activities 
involving short-term ambulation and standing for five minutes 
aggravated her back.  She indicated, and the record showed, 
that she took about six weeks of leave.  This was all of her 
allotted leave in a year.  She took pain medication and 
rested to relieve the pain at work.

The veteran could only ambulate a few steps.  She used a 
unilateral crutch and a wheelchair.  Her spouse helped with 
daily activities.  She could not drive because she could not 
sit for long periods of time.  On examination, the veteran's 
spine is symmetrical, posture is kyphotic, and gait is 
impaired.  Forward flexion is to 50 degrees with pain, 
extension is to 5 degrees with pain, and bilateral flexion 
and rotation are to 15 degrees with pain throughout.  There 
is additional limitation of motion with repetitive use.  
There were no spasms.

On neurological examination, sensation is intact, and there 
was no muscular atrophy.  Deep tendon reflexes were equal.  
Straight leg raising was positive on the right side at 50 
degrees.  The diagnosis was degenerative disc disease of the 
lumbar spine.

A November 2005 VA x-ray report shows the veteran had 
spondylosis at L5-S1 with marked narrowing of disk space.

A February 2006 VA MRI report indicates the veteran had facet 
joint arthritis at all levels, worse at L4-5 and L5-S1.  
There was also posterior osteophyte disk complex at L5-S1.

Initially, the Board notes that, under the criteria in effect 
prior to September 2003, an evaluation in excess of 40 
percent is not warranted.  Specifically, the only diagnostic 
codes that provide for a rating in excess of 40 percent 
require the veteran to have demonstrated vertebral fracture 
or ankylosis.  The evidence of record clearly shows the 
veteran never demonstrated or reported such symptoms.  
Therefore, an increase under these criteria is not warranted.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5292, 
5295 (2002).

Under the criteria that were amended, effective in September 
2003, the veteran's disability also does not warrant an 
increase to a 50 percent rating.  In order to qualify for 
this increase, the veteran would have to demonstrate 
ankylosis of the thoracolumbar spine.  As indicated above, 
none of the medical evidence shows the veteran experienced 
ankylosis of any portion of her spine.  Therefore, an 
increased rating under these criteria is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

With regard to intervertebral disc syndrome, the VA examiners 
noted no symptoms associated with this disorder.  However, 
since the veteran has been diagnosed with degenerative disc 
disease, the Board will evaluate whether her disability 
warrants an increase under these criteria.  As indicated 
above, the evidence must show that the veteran had 
incapacitating episodes of at least six weeks over the past 
twelve months to warrant an increase to a 60 percent rating.  
While the veteran has indicated that she has incapacitating 
episodes, they must be shown to have required bed rest 
prescribed by a physician and treatment by a physician.  
There is no evidence that any incapacitating episodes were 
prescribed by a physician.  In fact, while the September 2005 
VA examination report indicated the veteran took six weeks of 
leave, the September 2003 VA examination report showed that 
the veteran had no bed rest prescribed by a physician in the 
past year.  Since it has not been demonstrated that the 
veteran had at least six weeks of incapacitating episodes 
with bed rest prescribed by a physician in the past year, she 
has not satisfied these criteria for an increased rating.

The Board notes here that Diagnostic Codes 5235 to 5243 
require the Board to consider the veteran's neurological 
findings separate from her orthopedic manifestations.  The 
evidence of record shows the veteran complained of pain that 
radiated to her legs.  Both examination reports show she 
reported pain radiating to her left leg and foot.  However, 
neurological testing has been shown to be normal, and no 
neurological diagnoses were ever assigned to the veteran.  No 
atrophy of the extremities was noted.  While straight leg 
raising was positive, no neurological disabilities were 
diagnosed.  She specifically denied any associated disorders, 
such as bowel or bladder impairment.  Thus, the veteran would 
not be entitled to an increased evaluation if the orthopedic 
symptoms were evaluated separately from the neurological 
symptoms.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The 40 
percent evaluation assigned to the veteran is the maximum 
schedular rating assigned to limitation of motion of the 
spine under both the previous and revised criteria.  See 
Johnston, supra.  Therefore, the veteran is not eligible for 
an increased rating under the criteria associated with 
DeLuca, supra.

The veteran is competent to report her symptoms.  She has 
asserted she warrants more than a 40 percent evaluation.  
However, the objective clinical findings are more probative 
as to the degree of her impairment.  The Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected degenerative disc disease of the 
lumbosacral spine warrants more than a 40 percent evaluation, 
for the reasons stated above.  Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a bilateral knee disorder is denied.

An evaluation in excess of 40 percent for degenerative disc 
disease of the lumbosacral spine is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


